The Surrogate.
The decree proposed by counsel for the proponent herein makes provision for the award of $250, as compensation to special guardian Prentiss, for his services in behalf of certain infant heirs at law and next of kin of the testator. I think that similar provision should be made for the compensation of special guardian Spelissy for his services in behalf of other infants.
It has never been the practice of this court to make any allowance to a special guardian for his counsel fees and the application made for such an allowance in the case at bar must be denied.
I have signed and settled a decree admitting the testator’s will to probate and directing the issuance of letters testamentary to the executor. I have adopted and signed the findings of fact and conclusions of law proposed by proponent’s counsel as the “ decision in writing” contemplated by Code Civ. Pro., § 2545 (Matter of Hoyt, 5 Dem., 284).